DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. This application makes reference to or appears to claim subject matter disclosed in Application No. 62/670,682, filed May 11, 2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee 
Drawings
2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the “jaw lock” in fig. 1 and the straight edge clamp in fig. 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 12 of the specification, paragraph 2, reference sign “90”
Page 13 of the specification, paragraphs 2-4, reference sign “120”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spiral or threaded surface” of the through holes must be shown or the feature(s) canceled from the claim(s).  Page 12 of the specification, first paragraph, specifically states that the spiral or threaded surface is not shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
3. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
The abstract exceeds 150 words in length.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
4. Claims 2, 6-14, 18 and 20 are objected to because of the following informalities:  
Claim 2, line 2, “front base jaw” should read “front base jaw face”
Claim 2, line 3, “rear base face” should read “rear base jaw face”
Claim 6, “wherein the clamping device is a straight edge” should read “wherein the clamping device [[is]] has a straight edge”
Claim 7, line 13, “countering face” should read “front countering face”
Claim 8, line 2, “front base jaw” should read “front base jaw face”
Claim 8, line 3, “rear base face” should read “rear base jaw face”
Claim 8, line 5, “front countering jaw” should read “front countering jaw face”
Claim 8, line 6, “rear countering face” should read “rear countering jaw face”
Claim 9, “the base pin and the countering pin” should read “the base pin [[and]] or
Claim 10, “the through hole in the base jaw and the through hole in the countering jaw” should read “the through hole in the base jaw [[and]] or the through hole in the countering jaw” because the claim recites “at least one of”. 
Claim 11, “the through hole in the base jaw and the through hole in the countering jaw” should read “the through hole in the base jaw [[and]] or the through hole in the countering jaw” because the claim recites “at least one of”. 
Claim 12, “wherein the clamping device is a straight edge” should read “wherein the clamping device [[is]] has a straight edge”
Claim 13, line 14, “accessory and the countering face with or without the” should read “accessory and the front countering face with or without the”. 
Claim 14, line 2, “front base jaw” should read “front base jaw face”
Claim 14, line 4, “rear base face” should read “rear base jaw face”
Claim 14, line 5, “front countering jaw” should read “front countering jaw face”
Claim 14, line 7, “rear countering face” should read “rear countering jaw face”
Claim 18, “wherein the clamping device is a straight edge” should read “wherein the clamping device [[is]] has a straight edge”
Claim 20, line 2, “counting” should read “countering”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the meaning of “wherein at least one of the base pins and the countering pins is a screw” is indefinite. Because there are multiple base pins and multiple countering pins, it is not precisely clear what is required to meet the “wherein at least one” phrase. It is not precisely clear if the claim language requires at least one base pin and at least one countering pin is a screw or if the claim language only requires one pin (countering pin or base pin) to be a screw.  
Regarding claim 16, the meaning of “wherein at least one of the through holes in the base jaw and the through holes in the countering jaw has a smooth hole surface” is indefinite. Because there are multiple through holes in the base jaw and multiple through holes in the countering jaw, it is not precisely clear what is required to meet the “wherein at least one” phrase. It is not precisely clear if the claim language requires at least one of the through holes in the base jaw and at 
Regarding claim 17, the meaning of “wherein at least one of the through holes in the base jaw and the through holes in the countering jaw has a spiral or a threaded surface” is indefinite. Because there are multiple through holes in the base jaw and multiple through holes in the countering jaw, it is not precisely clear what is required to meet the “wherein at least one” phrase. It is not precisely clear if the claim language requires at least one of the through holes in the base jaw and at least one of the through holes in the countering jaw has a spiral or a threaded surface or if the claim language only requires one through hole (countering jaw or base jaw) to have a spiral or a threaded surface. 
Regarding claim 19, the structural relationship between the base mount and the base jaw is not precisely clear. Specifically, it is not precisely clear if the base jaw is mounted to the base mount.
Claims 18 and 20 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ursell et al. (US PGPUB 20150283680), hereinafter Ursell, in view of Collins (US PGPUB 20020050673).
Regarding claim 1, Ursell teaches a clamping device (fig. 1, straight edge clamp 10) comprising: 
a clamp surface (fig. 11, central channel 24) with a base jaw (see Ursell’s annotated fig. 11 below) and a countering jaw attached to the clamp surface (see Ursell’s annotated fig. 11 below),
 
    PNG
    media_image1.png
    560
    849
    media_image1.png
    Greyscale

wherein the countering jaw has a front countering face (see Ursell’s annotated fig. 1 below) and a rear countering face (see Ursell’s annotated fig. 1 below) so that the front 10countering face and the front base face are used to removably hold a workpiece (paragraph 0036).  

    PNG
    media_image2.png
    618
    818
    media_image2.png
    Greyscale

Ursell does not teach 5wherein the base jaw has a through hole from a front base face to a rear base face so that a base accessory may be attached to the base jaw using the through hole.
However, Collins teaches a clamping device having a base jaw, a countering jaw and a clamp surface wherein the base jaw (see Collins’ annotated fig. 1 below. Collins’ base jaw comprises both the structure indicated by element number 10 and the structure indicated by element number 11.) has a through hole from a front base face to a rear base face (see Collins’ annotated fig. 1 below. Collins teaches of a through hole which incorporates both an unthreaded portion and a threaded portion (Collins, paragraph 0026)) so that a base accessory may be attached to the base jaw using the through hole (paragraph 0026; Collins’ base jaw is capable of having a base accessory attached to the front base jaw face using the through hole. 

    PNG
    media_image3.png
    725
    841
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ursell to incorporate the teachings of Collins to provide a clamping device comprising a clamp surface, a base jaw and a countering jaw wherein the base jaw has a through hole from a front base face to a rear base face, wherein the through hole incorporates both an unthreaded portion and a threaded portion. Doing so would allow accessories, such as a work piece holder, to be attached to the base jaw through the through hole by either a bolt or a dowel (Collins, paragraph 0026). 
Regarding claim 2, Ursell in view of Collins teaches the claimed invention as rejected above in claim 1. Additionally, Ursell in view of Collins teaches wherein the base accessory may be attached to the front base jaw using the 15through hole with a pin introduced from the rear base face (Collins teaches the through hole is suitable for receiving a bolt (Collins, paragraph 0026). Ursell’s base jaw, as modified with Collins’ teaching of a through hole, is capable of having a base accessory attached to the front base jaw face using the through hole with a pin introduced from the rear base jaw face. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.).  
Regarding claim 3,  Ursell in view of Collins teaches the claimed invention as rejected above in claim 2. Ursell in view of Collins does not explicitly teach wherein the pin is a screw. However, Ursell in view of Collins teaches wherein the pin is a bolt (Collins, paragraph 0026, the through hole is “suitable for receiving a bolt”). A person having ordinary skill in the art would recognize that bolts and screws are structural equivalents. This is further evidenced by the applicant’s language in claim 5, “to accept a screw or a threaded bolt”. 
Regarding claim 4, Ursell in view of Collins teaches the claimed invention as rejected above in claim 1. Additionally, Ursell in view of Collins teaches wherein the through hole in the base jaw has a smooth hole surface (Collins, paragraph 0026; “Each hole has an unthreaded portion” teaches wherein the through hole in the base jaw has a smooth hole surface).  
Regarding claim 5, Ursell in view of Collins teaches the claimed invention as rejected above in claim 1. Additionally, Ursell in view of Collins teaches wherein the through hole in the base jaw has a spiral or a threaded surface (Collins, paragraph 0026; “Each hole further has a threaded portion” teaches wherein the through hole in the base jaw has a spiral or a threaded  to accept a screw or a threaded bolt (Collins, paragraph 0026; “suitable for receiving a bolt” teaches the through hole in the base jaw has a threaded surface to accept a threaded bolt).  
Regarding claim 6, Ursell in view of Collins teaches the claimed invention as rejected above in claim 4. Additionally, Ursell, as modified, teaches wherein the clamping device is a straight edge (see Ursell’s annotated fig. 1 below).

    PNG
    media_image4.png
    592
    804
    media_image4.png
    Greyscale

Regarding claim 7, Ursell teaches a clamping device (fig. 1, straight edge clamp 10) comprising: 
a clamp surface (fig. 11, central channel 24) with a base jaw (see Ursell’s annotated fig. 11 below) and a countering jaw 10attached to the clamp surface (see Ursell’s annotated fig. 11 below),


    PNG
    media_image1.png
    560
    849
    media_image1.png
    Greyscale

wherein the front base face with or without the base 20accessory and the countering face with or without the countering accessory are used to removably hold a workpiece (paragraph 0036).  
	Ursell does not teach wherein the base jaw has a through hole from a front base face to a rear base face so that a base accessory may be attached to the base jaw using the through hole in the base jaw, 15wherein the countering jaw has a through hole from a front countering face to a rear countering face so that a countering accessory may be attached to the countering jaw using the through hole in the countering jaw.
	However, Collins teaches a clamping device having a base jaw, a countering jaw and a clamp surface wherein the base jaw (see Collins’ annotated fig. 1 below. Collins’ base jaw comprises both the structure indicated by element number 10 and the structure indicated by element number 11.) has a through hole from a front base face to a rear base face (see Collins’ annotated fig. 1 below. Collins teaches of a through hole which incorporates both an  so that a base accessory may be attached to the base jaw using the through hole in the base jaw (paragraph 0026; Collins’ base jaw is capable of having a base accessory attached to the front base jaw face using the through hole in the base jaw. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.), 15wherein the countering jaw (see Collins’ annotated fig. 1 below.) has a through hole from a front countering face to a rear countering face (see Collins’ annotated fig. 1 below. Collins teaches of a through hole which incorporates both an unthreaded portion and a threaded portion (Collins, paragraph 0026)) so that a countering accessory may be attached to the countering jaw using the through hole in the countering jaw (paragraph 0026; Collins’ countering jaw is capable of having a countering accessory attached to the front countering jaw face using the through hole in the countering jaw. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.). 

    PNG
    media_image5.png
    764
    924
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ursell to incorporate the teachings of Collins to provide a clamping device comprising a clamp surface, a base jaw and a countering jaw wherein the base jaw has a through hole from a front base face to a rear base face, wherein the countering jaw has a through hole from a front countering face to a rear countering face, wherein both through holes incorporate both an unthreaded portion and a threaded portion. Doing so would allow accessories, such as a work piece holder, to be attached to the base jaw and/or the countering jaw through the through holes by either a bolt or a dowel (Collins, paragraph 0026). 
Regarding claim 8, Ursell in view of Collins teaches the claimed invention as rejected above in claim 7. Additionally, Ursell in view of Collins teaches wherein the base accessory may be attached to the front base jaw using the through hole with a base pin introduced from the rear base face (Collins teaches the through hole is suitable for receiving a bolt (Collins, paragraph 0026). Ursell’s base jaw, as modified with Collins’ teaching of a through hole, is capable of having a base accessory attached to the front base jaw face using the through hole with a base pin introduced from the rear base jaw face. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.) and the countering accessory may be attached to the 5front countering jaw using the through hole with a countering pin introduced from the rear countering face (Collins teaches the through hole is suitable for receiving a bolt (Collins, paragraph 0026). Ursell’s countering jaw, as modified with Collins’ teaching of a through hole, is capable of having a countering accessory attached to the front countering jaw face using the through hole with a countering pin introduced from the rear countering jaw face. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.).
Regarding claim 9, Ursell in view of Collins teaches the claimed invention as rejected above in claim 8. Ursell in view of Collins does not explicitly teach wherein at least one of the base pin and the countering pin is a screw. However, Ursell in view of Collins teaches wherein the pin is a bolt (Collins, paragraph 0026, the through hole is “suitable for receiving a bolt”). A person having ordinary skill in the art would recognize that bolts and screws are structural equivalents. This is further evidenced by the applicant’s language in claim 5, “to accept a screw or a threaded bolt”.
Regarding claim 10, Ursell in view of Collins teaches the claimed invention as rejected above in claim 7. Additionally, Ursell in view of Collins teaches wherein at least one of the through hole in the base jaw and the through hole in the countering jaw has a smooth hole surface (Collins, paragraph 0026; “Each hole has an unthreaded portion” teaches wherein at least one of the through hole in the base jaw and the through hole in the countering jaw has a smooth hole surface).  
Regarding claim 11, Ursell in view of Collins teaches the claimed invention as rejected above in claim 7. Additionally, Ursell in view of Collins teaches wherein at least one of the through hole in the base jaw and the through hole in the countering jaw has a spiral or a threaded surface (Collins, paragraph 0026; “Each hole further has a threaded portion” teaches wherein at least one of the through hole in the base jaw and the through hole in the countering jaw has a threaded surface) to accept a screw or a threaded bolt (Collins, paragraph 0026; “suitable for receiving a bolt” teaches the through holes have a threaded surface to accept a threaded bolt).  
Regarding claim 12, Ursell in view of Collins teaches the claimed invention as rejected above in claim 10. Additionally, Ursell, as modified, teaches wherein the clamping device is a straight edge (see Ursell’s annotated fig. 1 below).

    PNG
    media_image4.png
    592
    804
    media_image4.png
    Greyscale

Regarding claim 13, Ursell teaches a clamping device (fig. 1, straight edge clamp 10) comprising: 
a clamp surface (fig. 11, central channel 24)  with a base jaw (see Ursell’s annotated fig. 11 below) and a countering jaw attached to the clamp surface (see Ursell’s annotated fig. 11 below), 

    PNG
    media_image1.png
    560
    849
    media_image1.png
    Greyscale

wherein the front base face with or without the base 15accessory and the countering face with or without the countering accessory are used to removably hold a workpiece (paragraph 0036).  
Ursell does not teach 5wherein the base jaw has a plurality of through holes from a front base face to a rear base face so that a base accessory may be attached to the base jaw using the through holes in the base jaw, wherein the countering jaw has a plurality of 10through holes from a front countering face to a rear countering face so that a countering accessory may be attached to the countering jaw using the through holes in the countering jaw.
However, Collins teaches a clamping device having a base jaw, a countering jaw and a clamp surface wherein the base jaw (see Collins’ annotated fig. 1 below. Collins’ base jaw comprises both the structure indicated by element number 10 and the structure indicated by element number 11.) has a plurality of through holes from a front base face to a rear base face (see Collins’ annotated fig. 1 below. Collins teaches through holes which incorporate both an unthreaded portion and a threaded portion (Collins, paragraph 0026)) so that a base accessory may be attached to the base jaw using the through holes in the base jaw (paragraph 0026; Collins’ base jaw is capable of having a base accessory attached to the base jaw using the through holes in the base jaw. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.), wherein the countering jaw (see Collins’ annotated fig. 1 below.) has a plurality of 10through holes from a front countering face to a rear countering face (see Collins’ annotated fig. 1 below. Collins teaches through holes which incorporate both an unthreaded portion and a threaded portion (Collins, paragraph 0026)) so that a countering accessory may be attached to the countering jaw using the through holes in the countering jaw (paragraph 0026; Collins’ countering jaw is capable of having a countering accessory attached to the countering jaw using the through holes in the countering jaw. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.).

    PNG
    media_image6.png
    806
    924
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ursell to incorporate the teachings of Collins to provide a clamping device comprising a clamp surface, a base jaw and a countering jaw wherein the base jaw has a plurality of through holes from a front base face to a 
Regarding claim 14, Ursell in view of Collins teaches the claimed invention as rejected above in claim 13. Additionally, Ursell in view of Collins teaches wherein the base 20accessory may be attached to the front base jaw using the plurality of through holes with one or more base pins introduced from the rear base face (Collins teaches the through holes are suitable for receiving a bolt (Collins, paragraph 0026). Ursell’s base jaw, as modified with Collins’ teaching of through holes, is capable of having a base accessory attached to the front base jaw face using the plurality of through holes with one or more base pins introduced from the rear base jaw face. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.)  and the countering accessory may be attached to the front countering jaw using 18Att'y Docket: 1543.021 the plurality of through holes with one or more countering pins introduced from the rear countering face (Collins teaches the through holes are suitable for receiving a bolt (Collins, paragraph 0026). Ursell’s countering jaw, as modified with Collins’ teaching of through holes, is capable of having a countering accessory attached to the front countering jaw face using the plurality of through holes with one or more countering pins introduced from the rear countering jaw face. Because the claim language recites the phrase “may be”, the cited art must only be “capable” of performing the function.).  
Regarding claim 15, Ursell in view of Collins teaches the claimed invention as rejected above in claim 14. Ursell in view of Collins does not explicitly teach wherein at least one 5of the base pins and the countering pins is a screw.  However, Ursell in view of Collins teaches wherein the pins are bolts (Collins, paragraph 0026, the through hole is “suitable for receiving a bolt”). A person having ordinary skill in the art would recognize that bolts and screws are structural equivalents. This is further evidenced by the applicant’s language in claim 5, “to accept a screw or a threaded bolt”.
Regarding claim 16, Ursell in view of Collins teaches the claimed invention as rejected above in claim 13. Additionally, Ursell in view of Collins teaches wherein at least one of the through holes in the base jaw and the through holes in the countering jaw has a smooth hole surface (Collins, paragraph 0026; “Each hole has an unthreaded portion” teaches wherein at least one of the through holes in the base jaw and the through holes in the countering jaw has a smooth hole surface).  
Regarding claim 17, Ursell in view of Collins teaches the claimed invention as rejected above in claim 13. Additionally, Ursell in view of Collins teaches wherein at least one of the through holes in the base jaw and the through holes in the countering jaw has a spiral or a threaded surface (Collins, paragraph 0026; “Each hole further has a threaded portion” teaches wherein at least one of the through holes in the base jaw and the through holes in the countering jaw has a threaded surface) to accept a screw or a threaded bolt (Collins, paragraph 0026; “suitable for receiving a bolt” teaches the through holes have a threaded surface to accept a threaded bolt).  
Regarding claim 18, Ursell in view of Collins teaches the claimed invention as rejected above in claim 16. Additionally, Ursell, as modified, teaches wherein the clamping device is a straight edge (see Ursell’s annotated fig. 1 below).  

    PNG
    media_image4.png
    592
    804
    media_image4.png
    Greyscale

Regarding claim 19, Ursell in view of Collins teaches the claimed invention as rejected above in claim 18. Additionally, Ursell, as modified, teaches a 20base mount (see Ursell’s annotated fig. 1 below) fixedly attached to the clamp surface (see Ursell’s annotated fig. 1 below) so that the base jaw may be slidably moved along the clamp surface (paragraph 0035; “The handle includes a cam member that engages and pushes the second jaw in to the direction of the stop assembly 16 when the handle is rotated” teaches the base jaw may be slidably moved along the clamp surface.  

    PNG
    media_image7.png
    624
    853
    media_image7.png
    Greyscale

Regarding claim 20, Ursell in view of Collins teaches the claimed invention as rejected above in claim 19. Additionally, Ursell, as modified, teaches a jaw lock that locks and releases the counting jaw so that 19Att'y Docket: 1543.021 the countering jaw may be slidably moved along the clamp surface (paragraph 0031).
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Melanson (US PGPUB 20150014911) teaches a clamping device wherein the jaws include through holes. 
Richardson (US Patent 10166656) teaches a clamping device wherein the jaws include through holes. 
Yang (US Patent 4971301) teaches a clamping device wherein the jaws include through holes.
Ursell et al. (US PGPUB 20150283679) teaches a clamping device comprising a clamp surface with a base jaw and a countering jaw attached to the clamp surface. 
Ben-Gigi (US Patent 7165334) teaches another clamping device comprising a clamp surface with a base jaw and a countering jaw attached to the clamp surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723